IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-59,313-03


EX PARTE JAMES EDWARD MARTINEZ





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 0784244D IN THE 213TH JUDICIAL DISTRICT COURT

TARRANT COUNTY



Per Curiam. 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In February 2002, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Martinez v. State, No.
AP-74,292 (Tex. Crim. App. Nov. 5, 2003)(not designated for publication).  Applicant filed
his initial post-conviction application for writ of habeas corpus in the convicting court on
October 22, 2003.  He filed his first subsequent application in the trial court on December
9, 2003.  In a single order, this Court denied applicant relief on the allegations raised in his
initial application and dismissed his first subsequent application.  Ex parte Martinez, No.
WR-59,313-01/-02 (Tex Crim. App. Sept. 22, 2004)(not designated for publication). 
Applicant's second subsequent application was filed in the trial court on February 18, 2009.
	Applicant presents a single allegation in his application.  Specifically, he asserts that
newly discovered evidence shows him to be actually innocent of the crime of which he has
been convicted.  We have reviewed the application and find that applicant has failed to meet
the dictates of Article 11.071, § 5.  Accordingly, we dismiss his application as an abuse of
the writ. 
	IT IS SO ORDERED THIS THE 26TH DAY OF FEBRUARY, 2009.

Do Not Publish